Case 1:20-cv-02649-NLH-KMW Document 11 Filed 03/27/20 Page 1 of 2 PageID: 421



BOSTON         CONNECTICUT   FLORIDA   NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                    JOY HARMON SPERLING
                                                                                           Attorney at Law
                                                                                            One Jefferson Road
                                                                                   Parsippany, NJ 07054-2891
                                                                         T: (973) 966-8217 F: (973) 210-8542
                                                                                     jsperling@daypitney.com



                                                                   March 27, 2020

Via Electronic Filing

Honorable Karen M. Williams, U.S.M.J.
United States District Court – District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets – Courtroom 5C
Camden, NJ 08101


              Re:   Kristine Keyes v. Nationstar Mortgage, LLC, et al.
                    Civil Action No. 1:20-cv-02649      ___________


Dear Judge Williams:

        This firm represents defendants U.S. Bank Trust, N.A. as Trustee for LSF9 Master
Participation Trust (“U.S. Bank”) and Mortgage Electronic Registration Systems, Inc. (“MERS”)
in the above-referenced matter. I submit this letter on behalf all parties who have entered an
appearance in this action to jointly request an adjournment of the Fed. R. Civ. P. 16 scheduling
conference, which is presently scheduled for April 16, 2020.1

        As Your Honor is aware, this matter was removed to this Court from the Superior Court
of New Jersey, Law Division, Camden County, on March 11. (See ECF No. 1). Your Honor has
set the initial scheduling conference for April 16. (See ECF No. 2). The parties request an
adjournment in light of the current COVID-19 crisis, which has had an impact on the filing
deadlines for each of the parties. To date, U.S. Bank and MERS have filed a motion to dismiss
Plaintiff’s Complaint (ECF No. 9), and the expectation is that plaintiff and the other defendants
will be filing motions as well. Therefore, the parties respectfully request that Your Honor
adjourn the initial conference until after the parties have filed their respective responsive
pleadings.

1
  The respective counsel for plaintiff Kristin Keyes, defendant Nationstar Mortgage, LLC, and
defendant RAS Citron Law Offices consent to this request. Defendants Bank of America, N.A.
and Sheriff of Camden County have not yet entered an appearance, and their counsel is not yet
known. Therefore, we were unable to consult these parties for consent.

105237168.1
Case 1:20-cv-02649-NLH-KMW Document 11 Filed 03/27/20 Page 2 of 2 PageID: 422




Hon. Karen M. Williams, U.S.M.J.
March 27, 2020
Page 2


       Thank you for your attention and consideration in this matter. Please do not hesitate to
contact me with any questions.


                                                          Respectfully submitted,

                                                          /s/ Joy Harmon Sperling

                                                          Joy Harmon Sperling
Encl.
cc:   Joshua Thomas, Esq. (via email)
      David Neeran, Esq. (via e-mail)
      Francesca Arcure, Esq. (via e-mail)




105237168.1
